sws o77 ge oe internal_revenue_service department o-070 washington oc contact person telephone number in reference to op e0 t date oct j999 legend b g d dear sir or madam this is in response to your letter dated date in which you requested certain rulings with respect to the proposed transfer of all of the net assets of to c b b is exempt under sec_501 of the code and is classified as a private_foundation under sec_509 we have determined that c is exempt under sec_501 c the code and is classified as a private_foundation under of sec_509 in separate correspondence b is organized and operated to make charitable_contributions b have determined that its operation to other organizations provided that such organizations qualify as exempt_organizations under sec_501 officers and directors of can be better accomplished and more conveniently administered if transferred to the state of net assets to incorporated in and will continue to carry on b's charitable activities thereafter b will dissolve or have transfer of is located and have the same charitable purposes as or equitable_title to any assets following the a newly created foundation that not engage in any activity b plans to transfer all net assets the code c will b will legal its its of of c d d the b the management of b and c is in the hands of the same parties hlreckors rb and c are controlled by an interlocking board_of b represents that it does not have any outstanding grants with respect to which it responsibility under sec_4945 of the code is required to exercise expenditure b has not notified the service that it intends to terminate its private_foundation_status nor has b ever received notification that its status as terminated acts or failures to act or a willful and flagrant act or failure a termination pursuant to sec_507 a to act giving rise to of furthermore b has not committed willful repeated a private_foundation has been the code sec_507 of the code which provides for the voluntary that except for transfers described in section and involuntary termination of private_foundation_status provides in part b an organization's private_foundation_status will be terminated only if its intent to terminate or repeated acts or failure to act giving rise to liability for tax under chapter or failures to act there has been either willful the organization notifies the service of a willful and flagrant act or sec_507 of the code provides that when a private_foundation transfers assets to another private_foundation pursuant to any liquidation merger redemption recapitalization or other adjustment organization or reorganization the transferee foundation shall not a new organization be treated as sec_1_507-1 of the income_tax regulations provides that neither a transfer of all of the assets of foundation nor a significant disposition of assets as defined in sec_1_507-3 by a private_foundation whether or not any portion of such significant disposition of assets is made to another private_foundation shall be deemed to result ina termination of the transferor private_foundation under sec_507 a elects to terminate pursuant to section s07 a a of the code unless the transferor private_foundation is applicable or section a private sec_1_507-3 s of the regulations provides that except as provided in sec_1_507-3 which only relates to b transfers where all one or more controlled private_foundations a private_foundation is required to meet the distribution_requirements of sec_4942 of b transfer of private_foundation the code for any taxable_year in which it net itself its such transfer shall makes a section assets to another net assets are transferred to be counted toward or part all of 2bb satisfaction of the requirements to the extent the amount transferred meets the requirements of sec_4942 sec_1_507-3 i and iii of the regulations provides a private_foundation transfers all of its net assets to that if another private_foundation that is effectively controlled within the meaning of sec_1_482-1 of the regulations by the same or persons who effectively controlled the transferor private the transferee shall be treated as transferor for purposes of chapter and sec_507 through of the code it were the if sec_1_507-3 of the regulations provides that since a an organization not described in section other than an organization described section transfer of assets pursuant to any liquidation merger redemption recapitalization or other adjustment organization or reorganization to c a sec_4945 be in sec_501 sec_509 under sec_4947 or treated as described in sec_501 c in order for such transfer of assets not other than an organization described in a taxable_expenditure it must be a taxable_expenditure under or sec_4947 to an organization described to is sec_4940 of the code imposes a tax on the net_investment_income of private_foundations sec_4941 of the code imposes a tax on each act of self-dealing between a disqualified_person and a private_foundation amount_involved with respect to the act of self-dealing for each year the rate_of_tax shall be equal to in the taxable_period or part thereof percent of the sec_4945 of the code imposes a tax on the foundation on of the code provides that for purposes of this the term taxable_expenditure means any amount_paid or each taxable_expenditure as defined in sec_4945 sec_4945 da section incurred by unless or of sec_509 foundation as defined in sec_4940 or foundation exercises expenditure_responsibility with respect such grant in accordance with subsection h such organization is described in paragraph a private_foundation as an exempt operating a grant to an organization the private a b or is to sec_4945 of responsibility referred to private_foundation is responsible to exert all reasonable efforts is and spent to establish adequate procedures the purpose for which made the grant to obtain fu to see that solely for the the code provides that expenditure in subsection da means that and detailed reports with respect to such expenditures and to make full and detailed reports to the secretary sec_53_4945-5 i of the foundation and similar excise_taxes regulations provides in part grant to an organization with respect to which expenditure_responsibility must be exercised under this section a private_foundation should conduct a limited inquiry concerning the potential grantee such inquiry should be complete enough to give a reasonable man assurance that the grantee will use the grant for the proper purposes that before making a sec_53_4945-5 i of the regulations refers to the rules relating to the extent to which the expenditure_responsibility_rules contained in sec_4945 this section apply to transfers of assets described in sec_507 h and and based upon the above facts to b c will allow c of and activities previously conducted by b controlled by the same governing body that controlled b to continue the same charitable purpose moreover c will be the transfer of the net assets since b is not terminating its existence and since there have been no willful repeated or flagrant act giving rise to liability under chapter b under sec_507 a result of the transfer of assets from b no tax will be imposed on as to c since c should be treated as if it is chapter the transfer of assets from b additional tax under sec_4940 and will dealing under sec_4941 of the code b for the purposes of to c will not impose not be an act of self- since b has no outstanding grants with respect to which it is required to exercise expenditure_responsibility b will not be obligated to satisfy the expenditure_responsibility requirement of sec_4945 c will not be code a taxable_expenditure under sec_4945 of and the transfer of assets to of the code the accordingly based on the information furnished we rule as follows the transfer of assets from b transfer of assets pursuant to do07 br created organization the code and c will of not to c will onstitute a a reorganization under section be treated as a newly o2 bf b's transfer of assets will not result in the termination b's status as code and will not result in the imposition of tax under sec_507 a private_foundation under sec_507 a of the code of the b's transfer of assets will not be an act of self-dealing under sec_4941 of the code b's transfer of assets will not be a taxable_expenditure under sec_4945 of the code we are informing the ep eo key district_office of this action organization's permanent records please keep a copy of this ruling with your this ruling is directed only to the organization that requested it may not be used or cited as precedent sec_6110 of the code provides that it sincerely bereta v becok gerald v chief sack exempt_organizations technical branch
